Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 17, 2016

                                       No. 04-16-00657-CV

                            EX PARTE KEVIN JOSEPH OLIVER,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-07718
                           Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        On September 19, 2016, appellant filed its notice of appeal. On November 10, 2016, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating that she has not received a request for the reporter’s record and that the
appellant has failed to pay or make arrangements to pay the fee for preparing the reporter’s
record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court